 

Exhibit 10.6

 



Option No. 201_-

 

 

Radiant Logistics, Inc.

2012 Stock Option and Performance Award Plan

NQO AWARD AGREEMENT

 

Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), pursuant to
the terms of its 2012 Stock Option and Performance Award Plan (the “Plan”) and
the Non-Qualified Stock Option Award attached to this NQO Award Agreement,
hereby grants to the individual named below the option to purchase the number of
shares of the Corporation’s Common Stock, also as is set forth below. The terms
of this NQO Award Agreement are subject to all of the provisions of the Plan and
the attached Non-Qualified Stock Option Award, with such provisions being
incorporated herein by reference.

 

 



1. Date of Grant:   _____________________         2. Name of Employee:  
_____________________         3. Number of Shares:   _____________________
shares of Common Stock         4. Exercise Price:   _____________________ per
share of Common Stock.         5. Vesting of Options:    



  

Vesting Date No. of Shares Vested                

 

6. Expiration Date: ______________________

 

The Employee acknowledges receipt of, and understands and agrees to be bound by
all of the terms of, this NQO Award Agreement, the attached Non-Qualified Stock
Option Award and the Plan, and that the terms thereof supersede any and all
other written or oral agreements between the Employee and the Corporation
regarding the subject matter contained herein.

 



 

 

 



Radiant Logistics, Inc.: Employee:         By:_______________________
_________________________ Title: Date: Date:



 


 



2

 

 



NON-QUALIFIED STOCK OPTION AWARD

 

THIS AGREEMENT made as of the grant date set forth in Section 1 of the NQO Award
Agreement to which this Agreement is attached (the “Date of Grant”) between
Radiant Logistics, Inc., a Delaware corporation (hereinafter referred to as the
“Corporation”), and the individual identified in Section 2 of the NQO Award
Agreement to which this Agreement is attached (hereinafter referred to as the
“Employee”).

  

W I T N E S S E T H:

 

WHEREAS, the Corporation desires, in connection with the employment of the
Employee and in accordance with its 2012 Stock Option and Performance Award Plan
(the “Plan”), to provide the Employee with an opportunity to acquire Common
Stock of the Corporation on favorable terms and thereby increase his proprietary
interest in the continued progress and success of the business of the
Corporation;

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
set forth and other good and valuable consideration, the Corporation and the
Employee hereby agree as follows:

 

 

1. Confirmation of Grant of Option. Pursuant to a determination by the
Committee, the Corporation, subject to the terms of the Plan and this Agreement,
hereby grants to the Employee as a matter of separate inducement and agreement,
and in addition to and not in lieu of salary or other compensation for services,
the right to purchase (hereinafter referred to as the “Option”) an aggregate
number of shares of Common Stock as is set forth in Section 3 of the attached
NQO Award Agreement, subject to adjustment as provided in the Plan (such shares,
as adjusted, hereinafter being referred to as the “Shares”). The Option is not
intended to qualify as an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

2. Purchase Price. The purchase price of shares of Common Stock covered by the
Option will be the per share amount set forth in Section 4 of the attached NQO
Award Agreement, at all times being not less than 100% of the Fair Market Value
of one share of Common Stock on the Date of Grant, subject to adjustment as
provided in the Plan.

 

3. Exercise of Option. The Option shall be exercisable on the terms and
conditions hereinafter set forth:

 

(a) The Option shall become exercisable cumulatively as to the number of Shares
originally subject thereto (after giving effect to any adjustment pursuant to
the Plan), and on the dates, as set forth in Section 5 of the attached NQO Award
Agreement.

 



3

 

 

(b) The Option may be exercised pursuant to the provisions of this Section 3, by
notice and payment to the Corporation as provided in Sections 9 and 14 hereof.

 

4. Term of Option. The term of the Option shall be the period of years from the
Date of Grant as is set forth in Section 1 of the attached NQO Award Agreement
and shall expire on the date set forth in Section 6 of the NQO Award Agreement,
subject to earlier termination or cancellation as provided in this Agreement.

 

5. Non-transferability of Option. The Option shall not be assigned, transferred
or otherwise disposed of, or pledged or hypothecated in any way, and shall not
be subject to execution, attachment or other process, except as may be provided
in the Plan. Any assignment, transfer, pledge, hypothecation or other
disposition of the Option attempted contrary to the provisions of the Plan, or
any levy of execution, attachment or other process attempted upon the Option,
will be null and void and without effect. Any attempt to make any such
assignment, transfer, pledge, hypothecation or other disposition of the Option
will cause the Option to terminate immediately upon the happening of any such
event; provided, however, that any such termination of the Option under the
foregoing provisions of this Section 5 will not prejudice any rights or remedies
which the Corporation or any Affiliate may have under this Agreement or
otherwise.

 

6. Exercise Upon Cessation of Employment. (a) If the Employee at any time ceases
to be an employee of the Corporation or of any Affiliate (i) by reason of his
discharge for Cause or (ii) due to his voluntary termination of employment
without the written consent of the Committee, the Option shall, at the time of
such termination of employment, terminate and the Employee shall forfeit all
rights hereunder. If, however, the Employee for any other reason (other than
Disability or death) ceases to be such an Employee, the Option may, subject to
the provisions of Section 5 hereof, be exercised by the Employee to the same
extent the Employee would have been entitled under Section 3 hereof to exercise
the Option immediately prior to such cessation of employment, at any time within
three months after such cessation of employment, at the end of which period the
Option, to the extent not then exercised, shall terminate and the Employee shall
forfeit all rights hereunder, even if the Employee subsequently returns to the
employ of the Corporation or any Affiliate. In no event, however, may the Option
be exercised after the expiration of the term provided in Section 4 hereof.

 

(b) The Option shall not be affected by any change of duties or position of the
Employee so long as he continues to be an a full-time employee of the
Corporation or of any Affiliate thereof. If the Employee is granted a temporary
leave of absence of 90 days or less, such leave of absence shall be deemed a
continuation of his employment by the Corporation or of any Affiliate thereof
for the purposes of this Agreement, but only if and so long as the employing
corporation consents thereto.

 



4

 



 

7. Exercise Upon Death or Disability. (a) If the Employee dies while he is
employed by the Corporation or by any Affiliate, the Option may, subject to the
provisions of Section 5 hereof, be exercised (to the same extent the Employee
would have been entitled under Section 3 hereof to exercise the Option
immediately prior to his death), by the estate of the Employee (or by the person
or persons who acquire the right to exercise the Option by written designation
of the Employee) at any time within one year after the death of the Employee, at
the end of which period the Option, to the extent not then exercised, shall
terminate and the estate or other beneficiaries shall forfeit all rights
hereunder. In no event, however, may the Option be exercised after the
expiration of the term provided in Section 4 hereof.

 

(b) In the event that the employment of the Employee by the Corporation or any
Affiliate is terminated by reason of the Disability of the Employee, the Option
may, subject to the provisions of Section 5 hereof, be exercised (to the same
extent the Employee would have been entitled under Section 3 hereof to exercise
the Option immediately prior to his employment termination due to Disability) by
the Employee within the period ending one year after the date of such
termination of employment, at the end of which period the Option, to the extent
not then exercised, shall terminate and the Employee shall forfeit all rights
hereunder even if the Employee subsequently returns to the employ of the
Corporation or any Affiliate. In no event, however, may the Option be exercised
after the expiration of the term provided in Section 4 hereof.

 

8. Registration. The Corporation shall register or qualify the shares covered by
the Option for sale pursuant to the Securities Act of 1933, as amended, at any
time prior to the exercise in whole or in part of the Option.

 

9. Method of Exercise of Option. (a) Subject to the terms and conditions of this
Agreement, the Option shall be exercisable by notice in the manner set forth in
Exhibit “A” hereto (the “Notice”) and provision for payment to the Corporation
in accordance with the procedure prescribed herein. Each such Notice shall:

 

(i) state the election to exercise the Option and the number of Shares with
respect to which it is being exercised;

 

(ii) be signed by the Employee or the person or persons entitled to exercise the
Option and, if the Option is being exercised by any person or persons other than
the Employee, be accompanied by proof, satisfactory to counsel to the
Corporation, of the right of such other person or persons to exercise the
Option;

 

(iii) include payment of the full purchase price for the shares of Common Stock
to be purchased pursuant to such exercise of the Option; and

 

(iv) be received by the Corporation on or before the date of the expiration of
this Option. In the event the date of expiration of this Option falls on a day
which is not a regular business day at the Corporation’s executive office in
Bellevue, Washington then such written Notice must be received at such office on
or before the last regular business day prior to such date of expiration.

 



5

 



 

(b) Payment of the purchase price of any shares of Common Stock, in respect of
which the Option shall be exercised, shall be made by the Employee or such
person or persons at the place specified by the Corporation on the date the
Notice is received by the Corporation (i) by delivering to the Corporation a
certified or bank cashier’s check payable to the order of the Corporation, (ii)
by delivering to the Corporation properly endorsed certificates of shares of
Common Stock (or certificates accompanied by an appropriate stock power) with
signature guaranties by a bank or trust company, (iii) by having withheld from
the total number of shares of Common Stock to be acquired upon the exercise of
this Option a specified number of such shares of Common Stock, or (iv) by any
combination of the foregoing. For purposes of the immediately preceding
sentence, an exercise effected by the tender of Common Stock (or deemed to be
effected by the tender of Common Stock) may only be consummated with Common
Stock held by the Employee for a period of six (6) months or acquired by the
Employee other than under the Plan (or a similar plan maintained by the
Corporation).

 

(c) The Option shall be deemed to have been exercised with respect to any
particular shares of Common Stock if, and only if, the preceding provisions of
this Section 9 and the provisions of Section 10 hereof shall have been complied
with, in which event the Option shall be deemed to have been exercised on the
date the Notice was received by the Corporation. Anything in this Agreement to
the contrary notwithstanding, any Notice given pursuant to the provisions of
this Section 9 shall be void and of no effect if all of the preceding provisions
of this Section 9 and the provisions of Section 10 shall not have been complied
with.

 

(d) The certificate or certificates for shares of Common Stock as to which the
Option shall be exercised will be registered in the name of the Employee (or in
the name of the Employee’s estate or other beneficiary if the Option is
exercised after the Employee’s death), or if the Option is exercised by the
Employee and if the Employee so requests in the notice exercising the Option,
will be registered in the name of the Employee and another person jointly, with
right of survivorship and will be delivered as soon as practical after the date
the Notice is received by the Corporation (accompanied by full payment of the
exercise price), but only upon compliance with all of the provisions of this
Agreement.

 

(e) If the Employee fails to accept delivery of and pay for all or any part of
the number of Shares specified in such Notice, his right to exercise the Option
with respect to such undelivered Shares may be terminated in the sole discretion
of the Committee. The Option may be exercised only with respect to full Shares.

 

(f) The Corporation shall not be required to issue or deliver any certificate or
certificates for shares of its Common Stock purchased upon the exercise of any
part of the Option prior to the payment to the Corporation, upon its demand, of
any amount requested by the Corporation for the purpose of satisfying its
minimum statutory liability, if any, to withhold federal, state or local income
or earnings tax or any other applicable tax or assessment (plus interest or
penalties thereon, if any, caused by a delay in making such payment) incurred by
reason of the exercise of this Option or the transfer of shares thereupon. Such
payment shall be made by the Employee in cash or, with the written consent of
the Corporation, by tendering to the Corporation shares of Common Stock equal in
value to the amount of the required withholding. In the alternative, the
Corporation may, at its option, satisfy such withholding requirements by
withholding from the shares of Common Stock to be delivered to the Employee
pursuant to an exercise of the Option a number of shares of Common Stock equal
in value to the amount of the required withholding.

 



6

 

 

 

10. Approval of Counsel. The exercise of the Option and the issuance and
delivery of shares of Common Stock pursuant thereto shall be subject to approval
by the Corporation’s counsel of all legal matters in connection therewith,
including, but not limited to, compliance with the requirements of the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, and the requirements of any
stock exchange or automated trading medium upon which the Common Stock may then
be listed or traded.

 

11. Resale of Common Stock, Etc. The Common Stock issued upon exercise of the
Option shall bear the following (or similar) legend if required by counsel for
the Corporation:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE FIRST BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS, IN THE OPINION OF
COUNSEL FOR THE COMPANY, SUCH REGISTRATION IS NOT REQUIRED.

 

12. Reservation of Shares. The Corporation shall at all times during the term of
the Option reserve and keep available such number of shares of Common Stock as
will be sufficient to satisfy the requirements of this Agreement.

 

13. Limitation of Action. The Employee and the Corporation each acknowledges
that every right of action accruing to him or it, as the case may be, and
arising out of or in connection with this Agreement against the Corporation or
an Affiliate, on the one hand, or against the Employee, on the other hand,
shall, irrespective of the place where an action may be brought, cease and be
barred by the expiration of three years from the date of the act or omission in
respect of which such right of action arises.

 

14. Notices. Each notice relating to this Agreement shall be in writing and
delivered in person, by recognized overnight courier or by certified mail to the
proper address. All notices to the Corporation or the Committee shall be
addressed to them at 405 114th Avenue, SE, Third Floor, Bellevue, WA 98004 Attn:
General Counsel. All notices to the Employee shall be addressed to the Employee
or such other person or persons at the Employee’s address set forth in the
Corporation’s records. Anyone to whom a notice may be given under this Agreement
may designate a new address by notice to that effect.

 



7

 



 

15. Benefits of Agreement. This Agreement shall inure to the benefit of the
Corporation, the Employee and their respective heirs, executors, administrators,
personal representatives, successors and permitted assignees.

 

16. Severability. In the event that any one or more provisions of this Agreement
shall be deemed to be illegal or unenforceable, such illegality or
unenforceability shall not affect the validity and enforceability of the
remaining legal and enforceable provisions hereof, which shall be construed as
if such illegal or unenforceable provision or provisions had not been inserted.

 

17. Governing Law. This Agreement will be construed and governed in accordance
with the laws of the State of Delaware without regard to its principles of
conflicts of law. In the event that either party is compelled to bring a claim
related to this Agreement, to interpret or enforce the provisions of the
Agreement, to recover damages as a result of a breach of the Agreement, or from
any other cause (a “Claim”), such Claim must be processed in the manner set
forth below:

 

(i) THE SOLE AND EXCLUSIVE METHOD TO RESOLVE ANY CLAIM IS ARBITRATION, AND EACH
PARTY WAIVES THE RIGHT TO A JURY TRIAL OR COURT TRIAL. Neither party shall
initiate or prosecute any lawsuit in any way related to any Claim covered by
this Agreement.

 

(ii) The arbitration shall be binding and conducted before a single arbitrator
in accordance with the then-current JAMS Arbitration Rules and Procedures for
Employment Disputes or the appropriate governing body, as modified by the terms
and conditions of this paragraph. Venue for any arbitration pursuant to this
Agreement will lie in Seattle, Washington. The arbitrator will be selected by
mutual agreement of the parties or, if the parties cannot agree, then by
striking from a list of arbitrators supplied by JAMS or the appropriate
governing body. The Corporation shall pay the arbitrator’s fees and arbitration
costs (recognizing that each side bears the cost of its own deposition(s),
witness, expert and attorneys’ fees and other expenses as and to the same extent
as if the matter were being heard in a court of law). Upon the conclusion of the
arbitration hearing, the arbitrator shall issue a written opinion revealing,
however briefly, the essential findings and conclusions upon which the
arbitrator’s award is based. The award of the arbitrator shall be final and
binding. Judgment upon any award may be entered in any court having jurisdiction
thereof.

 



8

 

 

 

18. Employment. Nothing contained in this Agreement shall be construed as (a) a
contract of employment between the Employee and the Corporation or any
Affiliate, (b) a right of the Employee to be continued in the employ of the
Corporation or of any Affiliate, or (c) a limitation of the right of the
Corporation or of any Affiliate to discharge the Employee at any time, with or
without cause (subject to any applicable employment agreement).

 

19. Definitions. Unless otherwise defined herein, all capitalized terms used in
this Agreement shall have the same definitions as set forth in the Plan.

 

20. Incorporation of Terms of Plan. This Agreement shall be interpreted under,
and subject to, all of the terms and provisions of the Plan, which are
incorporated herein by reference.

 

21. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall apply against any party.

 

BY WAY OF THEIR EXECUTION OF THE NQO AWARD AGREEMENT TO WHICH THIS AGREEMENT IS
ATTACHED, the Corporation and the Employee (and each and every one of their
heirs, successors and assigns) agree to be bound by each and every one of the
terms set forth in this Agreement.

 

 

9

 

 

EXHIBIT A

 

NON-QUALIFIED OPTION EXERCISE FORM

 

[DATE]

 

 

Radiant Logistics, Inc.

405 114th Avenue, SE

Third Floor

Bellevue, WA 98004

Attention: General Counsel

 

Dear [   ]:

 

Pursuant to the provisions of the Non-Qualified Stock Option Award and related
NQO Award Agreement dated [ ] (collectively, the “Agreement”), whereby you have
granted to me a Non-Qualified Stock Option (the “Option”) to purchase up to [ ]
shares of the Common Stock of Radiant Logistics, Inc. (the “Corporation”)
subject to the terms of the Agreement, I hereby notify you that I elect to
exercise my option to purchase [ ] of the shares of Common Stock covered by such
Option at the [$___] per share price specified therein. In full payment of the
price for the shares being purchased hereby, I am delivering to you herewith (i)
certified or bank cashier’s check payable to the order of the Corporation in the
amount of $____________, or (ii) a certificate or certificates for [ ] shares of
Common Stock of the Corporation, and which have a fair market value as of the
date hereof of $___________, [and a certified or bank cashier’s check, payable
to the order of the Corporation, in the amount of $________________]. Any such
stock certificate or certificates are endorsed, or accompanied by an appropriate
stock power, to the order of the Corporation, with my signature guaranteed by a
bank or trust company or by a member firm of the New York Stock Exchange.

 



 



  Very truly yours,               ______________________________   [Address]  
(For notices, reports, dividend checks and other communications to
stockholders.)



 



10

 